Case 3:20-mj-00004-RCY Document 1 Filed 01/08/20 Page 1 of 2 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF VIRGINIA

                                     Richmond Division



UNITED STATES OF AMERICA,                                  CRIMINAL NO. 3:20mi 4
        V.



ELKE L. JONES,

               Defendant

                              CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:


At all relevant times:


        1. The defendant, ELKE L. JONES, was on Fort Lee, Virginia, in the Eastern

District of Virginia.

       2. Fort Lee, Virginia is property administered by the Department of Defense and

is within the special territorial jurisdiction of the United States and this Court.

                                       COUNT ONE


                                  (Citation No. 9629876)

        On or about December 2, 2019, in the Eastern District of Virginia at Fort Lee,

Virginia, property administered by the Department of Defense, and within the jurisdiction

of this Court and the special territorial jurisdiction of the United States, defendant, ELKE

L. JONES, did willfully and knowingly steal an item of value of the United States of

America and a department or agency thereof, said property having a value of less than

$1,000, to wit: ELKE L. JONES, did steal eye glasses, of a value of approximately

$16.00 from the Fort Lee Post Exchange.
Case 3:20-mj-00004-RCY Document 1 Filed 01/08/20 Page 2 of 2 PageID# 2




(In violation of Title 18, United States Code, Section 641).



                                                G.ZACHARY TERWILLIGER
                                                ACTING UNITED STATES ATTORNEY




                                          By:              /s/
                                                Gabrielle S. Heim
                                                Special Assistant United States Attorney
                                                United States Attorney's Office
                                                919 East Main Street, Suite 1900
                                                Richmond, VA 23219
                                                Phone:(804)765-1537
                                                Fax:(804)765-1950
                                                gabrielle.s.heim.mil@mail.mil
